Exhibit 99.1 FOR IMMEDIATE RELEASE For More Information Contact: July 22, 2015 Roy D. Jones, Chief Financial Officer and Treasurer (864) 240-5104 or rjones@palmettobank.com The Palmetto Bank Reports Second Quarter Net Income of $2.0 Million Net Income of $4.8 Million for the Six Months Ended June 30, 2015 Greenville, S.C. – ☐ Palmetto Bancshares, Inc. (NASDAQ: PLMT) (the “Company”) reported second quarter 2015 net income of $2.0 million ($0.16 per diluted common share) compared to first quarter 2015 net income of $2.7 million ($0.21 per diluted common share). Results for the second quarter 2015 and the six months ended June 30, 2015 include pre-tax merger-related expenses of $1.4 million related to the Company’s proposed merger with United Community Banks, Inc. (“United”) as previously announced on April 22, 2015. Income before provision for income taxes and merger-related expenses was $5.0 million in the second quarter 2015 ($4.2 million in the first quarter 2015) and $9.2 million for the six months ended June 30, 2015 ($6.4 million for the six months ended June 30, 2014). The Company also declared a quarterly cash dividend of $0.08 per common share payable on August 17, 2015 to shareholders of record on August 3, 2015. “Our financial results for the second quarter and the first half of 2015 continue to reflect the fundamental strength of our franchise as evidenced by increased loan production, strong growth in core deposits, and increased earnings before merger-related expenses,” said Samuel L. Erwin, Chairman and Chief Executive Officer. “We experienced another strong quarter of organic loan production which continued a positive trend that began in late 2014. Organic loan production for the first six months of 2015 was $175 million, which compared favorably to organic loan production of $110 million and $143 million during the first six months of 2014 and 2013, respectively. While organic loan production has been strong, we experienced higher levels of unscheduled loan payoffs in the second quarter 2015 as borrowers used improving cash flows to pay off loans, or sold the underlying properties and used the cash proceeds to pay off loans. As a result, total loans declined this quarter notwithstanding our steadily improving loan production. To fund the increasing loan production, we are very pleased that our core deposits also showed steady growth over the past three quarters and year-over-year.” Highlights for the second quarter 2015 are summarized as follows, and the discussion of the Company’s results of operations and financial condition, including a reconciliation of non-GAAP performance measures to GAAP performance measures, is supplemented by the accompanying financial tables. ● Net income was $2.0 million, a decrease of $692 thousand from the first quarter 2015. o The decrease from the prior quarter was driven primarily by higher merger-related expenses, credit-related expenses due to a writedown on a foreclosed real estate property, and the provision for unfunded commitments, offset by a negative provision for loan losses. The Company’s effective income tax rate increased to 44% during the second quarter 2015 as a result of a portion of the merger-related expenses which are not deductible for income tax purposes. ● Net interest income increased $260 thousand from the first quarter 2015. o The increase in net interest income resulted from an increase in average loans outstanding of $15.7 million, higher loan fees from an elevated level of loan prepayments and one additional day in the second quarter 2015 as compared to the first quarter 2015. Net interest margin decreased 6 basis points from the first quarter 2015 to 3.66% due to a decline in yields on loans and investment securities. The overall yield on the loan portfolio continued to decline as higher-yielding loans matured and were replaced with new loan originations at lower rates in the current low interest rate and competitive banking environment. o The overall cost of deposits, including noninterest bearing deposits, of 0.05% during the second quarter 2015 continues to reflect the Company’s strong core deposit franchise. Core deposits, defined as total deposits less time deposits $100 thousand and over, represent 94% of total deposits at June 30, 2015. ● The provision for loan losses was a negative $950 thousand compared to expense of $400 thousand in the first quarter 2015. o The provision in the second quarter 2015 reflects net recoveries of $825 thousand and an $8.0 million reduction in loans held for investment at June 30, 2015 as compared to March 31, 2015. o The allowance for loan losses coverage ratio was 1.55% at both June 30, 2015 and March 31, 2015. ● Noninterest income decreased $164 thousand from the first quarter 2015. o Trading account income declined $139 thousand as a result of lower volatility and tighter spreads in the municipal bond market. o Mortgage banking income decreased $67 thousand due to an $87 thousand reduction in the market value of mortgage banking derivatives. Mortgage loan sales were $15.4 million in the second quarter 2015 compared to $13.6 million in the first quarter 2015. ● Noninterest expense increased $2.0 million during the second quarter 2015. o Noninterest expense includes merger-related expenses of $1.4 million and $12 thousand in the second quarter 2015 and first quarter 2015, respectively. These expenses include investment banking and other professional fees related to the Company’s previously announced merger with United. o Foreclosed real estate writedowns and expenses increased $304 thousand as a result of a $183 thousand writedown related to a single real estate development and a reduction in gains on sales of foreclosed real estate. o The provision for unfunded commitments increased $277 thousand due to an increase in unfunded loan commitments resulting from an increase in loan origination activity during the quarter. ● Total period-end loans held for investment declined $8.0 million reflecting an increase in loan origination activity that was more than offset by an elevated level of unscheduled commercial and commercial real estate loan payoffs. o Organic loans, defined as total loans held for investment less purchased loans, increased $273 thousand during the quarter, reflecting increases in home equity lines of credit, residential mortgage loans and indirect auto loans, partially offset by declines in commercial and commercial real estate loans. ● Non-maturity deposits increased $14.1 million while time deposits decreased $4.0 million. o The increase in non-maturity deposits reflects the results of intentional consumer and business strategies to grow balances through new money deposits and a retention strategy to proactively reach out to clients in an effort to retain maturing time deposits. The Company remains focused on executing specific strategies to grow core deposits through increasing balances in existing accounts as well as through growth in the number of new households. These strategies include proactively retaining clients, attracting new clients, utilizing teammates with specialized deposit product knowledge, providing rewards programs for referrals and use of debit cards, and enhancing existing deposit products. Growth in deposits is expected to be used primarily to fund future loan growth. ● Nonperforming assets decreased $453 thousand from the first quarter 2015 to $15.7 million, reflecting ongoing repayments and dispositions of problem loans and foreclosed assets. Loans 90 days past due and still accruing interest increased $2.7 million due to one past due loan that was in the process of being renewed at market terms as of June 30, 2015 and is expected to be brought current during the third quarter 2015. o Net recoveries on previously charged-off loans were $825 thousand during the second quarter 2015 compared to net charge-offs of $406 thousand (0.20% of average loans, annualized) during the first quarter 2015. o Past due loans were 0.58% of loans outstanding at June 30, 2015 compared to 0.36% of loans outstanding at March 31, 2015 and have remained below 1.00% for ten consecutive quarters. ● The Bank met all regulatory required minimum capital ratios and continued to be categorized as “well-capitalized” at June 30, 2015. ● The Company has scheduled a special meeting of shareholders to be held at 11:00 a.m. on August 12, 2015 to vote on the merger with United. The proxy statement for the Company and prospectus of United were distributed to Palmetto shareholders on July 13, 2015. “We are pleased with our financial results for the second quarter and first six months of 2015, and are excited about our prospects for the future as we prepare to consummate our proposed merger with United after the special shareholder meeting in August. The proposed merger with United is a strategic combination that we believe is a financially attractive combination that accelerates our growth in Upstate South Carolina,” continued Erwin. “We are excited to partner with United to provide enhanced value to our shareholders, customers, teammates and communities. United has long prided itself on its strong commitment to the client, a model that we know well. United’s strong community bank culture, sound financial condition, earnings growth, and comprehensive business expertise make United an excellent choice for Palmetto to join.” About The Palmetto Bank: Headquartered in Greenville, South Carolina, The Palmetto Bank is a 108-year old community bank and is the third largest banking institution headquartered in South Carolina. The Palmetto Bank has assets of $1.2 billion and serves the Upstate of South Carolina through 25 branch locations in nine counties along the economically attractive I-85 corridor, as well as 24/7/365 service through online and mobile banking, ATMs and telephone. The Bank has a unique understanding of the Upstate market and delivers local decision making with greater responsiveness. Through its Retail, Commercial and Wealth Management businesses, the Bank specializes in providing financial solutions to consumers and small to mid-size businesses with deposit and cash management products, loans (including consumer, mortgage, credit card, automobile, Small Business Administration, commercial, and corporate), lines of credit, trust, brokerage, private banking, financial planning and insurance. The Bank provides solutions that improve the client experience by providing clients the ability to bank whenever they want, wherever they want. Additional information may be found at the Bank's website at palmettobank.com or on Facebook . # # # Addendum to News Release – Forward-Looking Statements Certain statements in this News Release contain “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995, such as statements relating to future plans and expectations, and are thus prospective. Such forward-looking statements are identified by words such as “believes,” “expects,” “anticipates,” “estimates,” “intends,” “plans,” “targets,” and “projects,” as well as similar expressions. Forward-looking statements are subject to risks, uncertainties, and other factors which could cause actual results to differ materially from future results expressed or implied by such forward-looking statements. Factors which could cause actual results to differ materially from the anticipated results or other expectations expressed in the forward-looking statements include, but are not limited to: (1) the strength of the United States economy in general and the strength of the local economies in which the Company conducts its operations which could result in, among other things, a deterioration in the credit quality or a reduced demand for credit, including the resultant effect on our loan portfolio and allowance for loan losses and the rate of delinquencies and amounts of charge-offs, or adverse changes in asset quality in our loan portfolio, which may result in increased credit risk-related losses and expenses; (2) adverse conditions in the stock market, the public debt market and other capital markets (including changes in interest rate conditions) and the impact of such conditions on the Company, and the timing and amount of future capital raising activities by the Company, if any; (3) actions taken by banking regulatory agencies related to the banking industry in general and the Company or the Bank specifically; (4) the occurrence of any event, change or other circumstances that could give rise to the termination of the definitive merger agreement between the Company and United; (5) the outcome of any legal proceedings that may be instituted against the Company or United; and (6) the inability to complete the transactions contemplated by the definitive merger agreement with United due to the failure to satisfy each transaction’s respective conditions to completion, including the receipt of regulatory and shareholder approvals required for the consummation of the proposed transactions. The assumptions underlying the forward-looking statements could prove to be inaccurate. Therefore, we can give no assurance that the results contemplated in the forward-looking statements will be realized. The inclusion of this forward-looking information should not be construed as a representation by our Company or any person that the future events, plans, or expectations contemplated by our Company will be achieved. Additional factors that could cause our results to differ materially from those described in the forward-looking statements can be found in our reports (such as Annual Reports on Form 10-K, Quarterly Reports on Form 10-Q and Current Reports on Form 8-K) filed with the U.S. Securities and Exchange Commission (the “SEC”) and available at the SEC’s Internet site (http://www.sec.gov), including the “Risk Factors” included therein. All subsequent written and oral forward-looking statements concerning the Company or any person acting on its behalf is expressly qualified in its entirety by the cautionary statements above. We do not undertake any obligation to update any forward-looking statement to reflect changes in circumstances or events that occur after the date the forward-looking statements are made. Additional Information United filed a registration statement on Form S-4, as amended, with the Securities and Exchange Commission that was declared effective by the Securities and Exchange Commission on July 10, 2015 to register the shares of United’s common stock that will be issued to the Company’s shareholders in connection with the transaction. The registration statement includes a proxy statement/prospectus and other relevant materials in connection with the proposed merger transaction involving United and the Company. The proxy statement/prospectus was mailed to the Company’s shareholders on or about July 13, 2015. INVESTORS AND SECURITY HOLDERS ARE URGED TO READ THE REGISTRATION STATEMENT, PROXY/PROSPECTUS (AND ANY OTHER DOCUMENTS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION IN CONNECTION WITH THE TRANSACTION OR INCORPORATED BY REFERENCE INTO THE PROXY STATEMENT/PROSPECTUS) BECAUSE SUCH DOCUMENTS CONTAIN IMPORTANT INFORMATION REGARDING THE PROPOSED MERGER TRANSACTION. Investors and security holders may obtain free copies of these documents and other documents filed with the Securities and Exchange Commission on its website at http://www.sec.gov . Investors and security holders may also obtain free copies of the documents filed with the Securities and Exchange Commission by United on its website at http://www.ucbi.com and by the Company on its website at http://www.palmettobank.com . Participants in the Merger Solicitation United and the Company, and certain of their respective directors, executive officers and other members of management and employees may be deemed to be participants in the solicitation of proxies from the shareholders of the Company in respect of the proposed merger transaction. Information regarding the directors and executive officers of United and the Company and other persons who may be deemed participants in the solicitation of the shareholders of the Company in connection with the proposed transaction is included in the proxy statement/prospectus for the Company’s special meeting of shareholders which was mailed to the Company’s shareholders on or about July 13, 2015. Information about United’s directors and executive officers can also be found in United’s definitive proxy statement in connection with its 2015 annual meeting of shareholders, as filed with the Securities and Exchange Commission on March 31, 2015, and other documents subsequently filed by United with the Securities and Exchange Commission. Information about the Company’s directors and executive officers can also be found in the Company’s definitive proxy statement in connection with its 2015 annual meeting of shareholders, as filed with the Securities and Exchange Commission on April 1, 2015, and other documents subsequently filed by the Company with the Securities and Exchange Commission. Additional information regarding the interests of such participants is included in the proxy statement/prospectus and other relevant documents regarding the proposed merger transaction filed with the Securities and Exchange Commission. Palmetto Bancshares, Inc. and Subsidiary Consolidated Balance Sheets (dollars in thousands, except per share data) (unaudited) June 30, June 30, March 31, December 31, September 30, June 30, 2015 vs. 2014 % Change Cash and cash equivalents $ 68,427 $ 57,488 $ 36,887 $ 43,383 $ 60,104 13.8 % Investment securities available for sale, at fair value 203,048 211,968 211,511 214,582 209,617 ) Trading account assets, at fair value 10,090 10,114 5,513 5,458 5,381 87.5 Mortgage loans held for sale 3,178 3,600 1,125 268 4,874 ) Loans, gross 824,008 832,029 805,059 776,947 753,049 9.4 Less: allowance for loan losses ) Loans, net 811,219 819,115 792,139 761,581 737,453 10.0 Premises and equipment, net 21,662 21,858 22,006 22,233 22,630 ) Foreclosed real estate 5,291 5,756 5,949 6,595 7,335 ) Deferred tax asset, net 14,037 15,127 17,053 18,109 18,875 ) Bank-owned life insurance 12,079 12,000 11,923 11,845 11,767 2.7 Other assets 15,891 16,196 14,705 13,121 13,629 16.6 Total assets $ 1,164,922 $ 1,173,222 $ 1,118,811 $ 1,097,175 $ 1,091,665 6.7 % Noninterest-bearing deposits $ 213,246 $ 208,338 $ 196,219 $ 212,813 $ 199,169 7.1 % Interest-bearing deposits 763,792 758,652 732,101 723,476 729,084 4.8 Total deposits 977,038 966,990 928,320 936,289 928,253 5.3 Retail repurchase agreements 14,984 13,149 15,921 24,050 17,867 ) FHLB advances 30,000 50,000 35,000 - 10,000 200.0 Other liabilities 6,234 7,055 6,526 5,501 5,291 17.8 Total liabilities 1,028,256 1,037,194 985,767 965,840 961,411 7.0 Shareholders' equity 136,666 136,028 133,044 131,335 130,254 4.9 Total liabilities and shareholders' equity $ 1,164,922 $ 1,173,222 $ 1,118,811 $ 1,097,175 $ 1,091,665 6.7 % Quarterly Average Balances Loans(1) $ 830,283 $ 814,489 $ 772,621 $ 753,711 $ 755,199 9.9 % Investment securities 207,654 210,892 212,301 210,929 207,575 0.0 Trading account assets 10,093 10,009 5,474 5,410 5,314 89.9 Total assets 1,172,920 1,141,944 1,100,296 1,090,636 1,099,617 6.7 Noninterest-bearing deposits 214,610 198,614 208,073 205,257 200,933 6.8 Interest-bearing deposits 765,464 739,354 726,829 728,880 733,452 4.4 Retail repurchase agreements 13,776 14,938 25,330 18,177 18,383 ) FHLB advances and other borrowings 36,381 48,057 2,669 2,174 13,193 175.8 Shareholders' equity 136,137 134,186 132,823 131,094 128,612 5.9 Other Data and Ratios Past due loans 0.58 % 0.36 % 0.51 % 0.47 % 0.38 % 52.6 % Nonperforming loans $ 10,354 $ 10,362 $ 12,463 $ 14,611 $ 15,269 ) Nonperforming assets 15,686 16,139 18,447 21,256 22,693 ) 90-days past due and still accruing interest 2,912 233 238 243 731 n/m ALL as % of loans held for investment 1.55 % 1.55 % 1.60 % 1.98 % 2.07 % ) Net charge-offs (recoveries) (quarterly) $ ) $ 406 $ 646 $ ) $ 647 ) Net charge-offs to average loans (annualized) nm % 0.20 % 0.33 % nm % 0.34 % ) Outstanding common shares 12,813,442 12,814,574 12,810,388 12,793,543 12,791,621 0.2 Book value per common share $ 10.67 $ 10.62 $ 10.39 $ 10.27 $ 10.18 4.8 Closing market price per common share 19.77 19.00 16.70 14.14 14.39 37.4 Tier 1 risk-based capital (consolidated)(2) (3) 14.50 % 14.37 % 15.00 % 15.41 % 15.29 % ) Total risk-based capital (consolidated)(2) (3) 15.76 15.63 16.26 16.67 16.54 ) Tier 1 leverage (consolidated)(2) (3) 11.71 11.86 12.15 12.01 11.69 0.2 Common equity tier 1 (consolidated)(2) (3) 14.50 14.37 n/a n/a n/a n/a Full Time Equivalent Employees - including contractors 294.6 291.8 288.3 290.5 299.8 ) Includes Mortgage and Other loans held for sale. June 30, 2015 ratios are estimated and may be subject to change pending the filing of the Company's FR Y-9C with the Federal Reserve; all other periods are presented as filed. Capital ratios as of June 30, 2015 and March 31, 2015 reflect the provisions of the Basel III framework which was effective for the Company as of January 1, 2015. Capital ratios as of December 31, 2014, September 30, 2014 and June 30, 2014 reflect the ratios as determined under the existing capital framework in effect at that time. Palmetto Bancshares, Inc. and Subsidiary Composition of Loans Held for Investment (dollars in thousands) (unaudited) June 30, March 31, December 31, September 30, June 30, June 30, 2015 vs. 2014 % Change 1-4 Family(1) $ 220,879 $ 217,174 $ 204,439 $ 193,874 $ 177,179 24.7 % Multifamily 8,473 8,868 9,025 17,970 9,294 ) Owner-Occupied Commercial Real Estate (CRE) 146,425 150,349 154,473 151,496 149,663 ) Non-Owner Occupied CRE 213,006 222,879 218,464 228,037 210,788 1.1 Construction & Development - Land 33,104 32,612 26,901 28,352 31,560 4.9 Construction & Development - Other 24,146 15,390 21,162 20,393 39,865 ) Commercial and Industrial(2) 88,489 96,237 80,927 73,563 72,260 22.5 Indirect Auto(3) 65,046 65,655 66,277 42,251 40,502 60.6 Direct Consumer 11,313 10,266 10,707 10,820 11,347 ) Other 13,127 12,599 12,684 10,191 10,591 23.9 Total loans, gross $ 824,008 $ 832,029 $ 805,059 $ 776,947 $ 753,049 9.4 % Reflects the purchase of a $12.3 million and $14.0 million performing jumbo hybrid adjustable-rate mortgage loan pool during the three months ended March 31, 2015 and September 30, 2014, respectively. Reflects the purchase of a $5.0 million loan participation during the three months ended December 31, 2014. Reflects the purchase of a $22.1 million performing indirect auto loan pool during the three months ended December 31, 2014. Palmetto Bancshares, Inc. and Subsidiary Consolidated Statements of Income (dollars in thousands, except per share data) (unaudited) For the Three Months Ended June 30, March 31, December 31, September 30, June 30, June 30, 2015 vs. 2014 % Change Interest income Interest earned on cash and cash equivalents $ 31 $ 13 $ 22 $ 25 $ 32 )% Dividends received on FHLB stock 33 12 11 15 25 32.0 Interest earned on trading account assets 71 78 42 47 45 57.8 Interest earned on investment securities available for sale 768 936 857 944 1,015 ) Interest and fees earned on loans 9,348 8,947 8,851 8,840 8,803 6.2 Total interest income 10,251 9,986 9,783 9,871 9,920 3.3 Interest expense Interest expense on deposits 113 104 120 124 123 ) Interest expense on retail repurchase agreements 1 - 1 - 1 - Interest expense on FHLB advances and other borrowings 25 30 2 2 7 257.1 Total interest expense 139 134 123 126 131 6.1 Net interest income 10,112 9,852 9,660 9,745 9,789 3.3 Provision for loan losses ) 400 ) ) - n/m Net interest income after provision for loan losses 11,062 9,452 11,460 10,245 9,789 13.0 Noninterest income Service charges on deposit accounts, net 1,591 1,580 1,843 1,929 1,693 ) Fees for trust and investment management and brokerage services 152 186 140 179 177 ) Mortgage-banking 566 633 257 275 516 9.7 Debit card and automatic teller machine, net 670 581 630 603 618 8.4 Bankcard services 75 71 75 76 70 7.1 Investment securities gains, net 24 29 40 - - n/m Trading account income (loss), net ) 105 57 98 175 ) Other 333 356 232 248 241 38.2 Total noninterest income 3,377 3,541 3,274 3,408 3,490 ) Noninterest expense Salaries and other personnel 4,803 4,746 4,414 4,823 4,723 1.7 Occupancy and equipment 2,028 2,015 2,065 2,038 2,045 ) Professional services 582 576 730 705 635 ) FDIC deposit insurance assessment 193 176 79 351 356 ) Marketing 184 244 291 290 222 ) Merger-related expenses 1,361 12 - - - n/m Foreclosed real estate writedowns and expenses 225 ) 136 661 717 ) Loan workout expenses 36 39 120 135 119 ) Other 1,373 1,065 1,651 1,479 1,267 8.4 Total noninterest expense 10,785 8,794 9,486 10,482 10,084 7.0 Income before provision for income taxes 3,654 4,199 5,248 3,171 3,195 14.4 Provision for income taxes 1,614 1,467 1,930 1,189 1,168 38.2 Net income $ 2,040 $ 2,732 $ 3,318 $ 1,982 $ 2,027 0.6 % Earnings per Common Share and Results of Operations Basic net income per common share $ 0.16 $ 0.21 $ 0.26 $ 0.15 $ 0.16 - % Diluted net income per common share 0.16 0.21 0.26 0.15 0.16 - Weighted average common shares, diluted 12,888,212 12,851,076 12,814,738 12,771,634 12,744,931 1.1 Efficiency ratio 80.0 % 65.7 % 73.3 % 79.7 % 75.9 % 5.3 Return on average assets 0.70 0.97 1.20 0.72 0.74 ) Return on average equity 6.01 8.26 9.91 6.00 6.32 ) Yields and Rates Loans (1) 4.52 % 4.45 % 4.54 % 4.65 % 4.68 % )% Investment securities available for sale 1.48 1.78 1.61 1.79 1.96 ) Trading account assets 2.82 3.16 3.04 3.45 3.40 ) Transaction deposits 0.02 0.01 0.01 0.01 0.01 100.0 Money market deposits 0.06 0.03 0.03 0.03 0.03 100.0 Savings deposits 0.01 0.01 0.01 0.01 * n/m Time deposits 0.18 0.19 0.22 0.22 0.23 ) Retail repurchase agreements 0.03 * 0.02 * 0.02 50.0 FHLB advances and other borrowings 0.28 0.25 0.30 0.36 0.21 33.3 Net interest margin 3.66 3.72 3.70 3.77 3.81 ) Includes Mortgage and Other loans held for sale. * Rounds to less than .01% for the period. Palmetto Bancshares, Inc. and Subsidiary Consolidated Statements of Income (dollars in thousands, except per share data) (unaudited) For the Six Months Ended June 30, 2015 vs. 2014 % Change Interest income Interest earned on cash and cash equivalents $ 44 $ 46 )% Dividends received on FHLB stock 45 39 15.4 Interest on trading account assets 149 91 63.7 Interest earned on investment securities available for sale 1,704 2,019 ) Interest and fees earned on loans 18,295 17,801 2.8 Total interest income 20,237 19,996 1.2 Interest expense Interest expense on deposits 217 250 ) Interest expense on retail repurchase agreements 1 1 - Interest expense on FHLB advances and other borrowings 55 23 139.1 Total interest expense 273 274 ) Net interest income 19,964 19,722 1.2 Provision for loan losses ) - n/m Net interest income after provision for loan losses 20,514 19,722 4.0 Noninterest income Service charges on deposit accounts, net 3,171 3,255 ) Fees for trust and investment management and brokerage services 338 323 4.6 Mortgage-banking 1,199 977 22.7 Debit card and automatic teller machine, net 1,251 1,204 3.9 Bankcard services 146 137 6.6 Investment securities gains, net 53 85 ) Trading account income, net 71 346 ) Other 689 529 30.2 Total noninterest income 6,918 6,856 0.9 Noninterest expense Salaries and other personnel 9,549 9,513 0.4 Occupancy and equipment 4,043 4,187 ) Professional services 1,158 1,448 ) FDIC deposit insurance assessment 369 712 ) Marketing 428 477 ) Merger-related expenses 1,373 - n/m Foreclosed real estate writedowns and expenses 146 1,030 ) Loan workout expenses 75 250 ) Other 2,438 2,556 ) Total noninterest expense 19,579 20,173 ) Income before provision for income taxes 7,853 6,405 22.6 Provision for income taxes 3,081 2,350 31.1 Net income $ 4,772 $ 4,055 17.7 % Earnings per Common Share and Results of Operations Basic net income per common share $ 0.37 $ 0.32 15.6 % Diluted net income per common share 0.37 0.32 15.6 Weighted average common shares, diluted 12,870,246 12,726,495 1.1 Efficiency ratio 72.8 % 75.9 % ) Return on average assets 0.83 0.75 10.8 Return on average equity 7.12 6.43 10.7 Yields and Rates Loans (1) 4.49 % 4.72 % )% Investment securities available for sale 1.63 1.92 ) Trading account assets 2.99 3.50 ) Transaction deposits 0.02 0.01 100.0 Money market deposits 0.05 0.03 66.7 Savings deposits 0.01 0.01 - Time deposits 0.19 0.22 ) Retail repurchase agreements 0.01 0.01 - FHLB advances and other borrowings 0.26 0.21 23.8 Net interest margin 3.69 3.87 ) Includes Mortgage and Other loans held for sale. PalmettoBancshares, Inc. and Subsidiary Non-GAAP Reconciliation Table (dollars in thousands) For the Three Months Ended June 30, March 31, December 31, September 30, June 30, Income before provision for income taxes and merger-related expenses $ 5,015 $ 4,211 $ 5,248 $ 3,171 $ 3,195 Less: Merger-related expenses 1,361 12 - - - Income before provision for income taxes (GAAP) $ 3,654 $ 4,199 $ 5,248 $ 3,171 $ 3,195 For the Six Months Ended June 30, Income before provision for income taxes and merger-related expenses $ 9,226 $ 6,405 Less: Merger-related expenses 1,373 - Income before provision for income taxes (GAAP) $ 7,853 $ 6,405 Income before provision for income taxes and merger-related expenses, which is derived by adding merger-related expenses to pre-tax income, is a non-GAAP financial measure which should be viewed in addition to, and not as a substitute for, the Company's reported results. Management believes this information helps investors understand the effect of merger-related expenses on reported results and provides an alternate presentation of the Company's performance.
